Name: Commission Regulation (EEC) No 2275/92 of 3 August 1992 re-establishing the levying of customs duties on products of category 41 (order No 40.0410), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 No L 220/20 Official Journal of the European Communities 5 . 8 . 92 COMMISSION REGULATION (EEC) No 2275/92 of 3 August 1992 re-establishing the levying of customs duties on products of category 41 (order No 40.0410), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 41 (order No 40.0410), originating in India, the relevant ceiling amounts to 750 tonnes ; Whereas on 6 May 1992 imports of the products in ques ­ tion into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3387/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 8 August 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category(unit) CN code Description 40.0410 41 5401 10 11 5401 10 19(tonnes) Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 5402 10 10 10 90 20 00 31 10 31 30 31 90 32 00 33 10 33 90 39 10 39 90 49 10 49 91 49 99 51 10 51 30 51 90 52 10 52 90 59 10 59 90 61 10 61 30 61 90 62 10 62 90 69 10 69 90 ex 5604 20 00 ex 5604 90 00 (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12 . 1991 , p. 1 . Last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 )- 5. 8 . 92 Official Journal of the European Communities No L 220/21 Article 2 This Regulation shall enter into force on the third day following its publication in the Ojficial Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1992. For the Commission Christiane SCRIVENER Member of the Commission